I concur. The judgment for costs incurred by appeal obtained its force from the judgment of this court. Whatever may happen to the case in the lower court after remittitur, the judgment of this court stands. The procedure for ascertaining the actual amount of costs is ancillary to the order for costs given by this court. The lower court in that matter acts on a reference. If the case is dismissed after remittitur by the lower court, it makes no difference whether the matter of ascertaining the costs on appeal is concluded or even started before dismissal so long as the respective acts for the ascertainment of costs are done within the times called for by the statute. *Page 235